Exhibit  10.28

Execution Copy

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”), dated as of December 30, 2005, is
entered into by and between Kelly Conlin (“Conlin”) and PRIMEDIA Inc. (together
with its subsidiaries and affiliates, “PRIMEDIA”) (which, together with its
successors, subsidiaries, officers, directors and each holder, directly or
indirectly (as of the date of this Agreement), of at least ten percent (10%) of
the outstanding common stock of PRIMEDIA are collectively referred to as the
“Beneficiaries”).

WHEREAS, PRIMEDIA and Conlin entered into an Employment Agreement, dated as of
October 14, 2003 (the “Employment Agreement”); and

WHEREAS, Conlin’s employment with PRIMEDIA terminated on October 24, 2005 (the
“Termination Date”) pursuant to Section 9(d) of the Employment Agreement; and

WHEREAS, Conlin and PRIMEDIA, on behalf of all the Beneficiaries, have agreed to
resolve and settle any and all of their disputed claims and all differences
between them with respect to events, including, but in no way limited to, any
differences that might arise in connection with Conlin’s employment with
PRIMEDIA, Conlin’s rights as an equityholder of PRIMEDIA, and the termination of
Conlin’s employment, which the parties have agreed will be a termination without
cause; and

NOW, THEREFORE, in consideration of the recitals, promises, and other good and
valuable consideration specified herein, the receipt and sufficiency of which is
hereby acknowledged, Conlin and PRIMEDIA, on behalf of all the Beneficiaries,
agree as follows:


1.                                      PAYMENTS AND BENEFITS

1.1           Payments.  Subject in each case to the expiration of the
Revocation Period (as defined in Section 2.2 below), on January 18, 2006 (unless
another date is specified), PRIMEDIA will pay to Conlin the amounts specified in
this Section in consideration for Conlin entering into this Agreement,
specifically including the General Release (as described in Section 2 below) and
other restrictive covenants identified herein:


(A)           BASE SALARY SEVERANCE PAYMENTS.  PRIMEDIA WILL PAY TO CONLIN
$1,640,966.67, WHICH AMOUNT SHALL BE PAYABLE IN ONE LUMP SUM, AND WHICH AMOUNT
REPRESENTS THE PRESENT VALUE OF TWO TIMES CONLIN’S ANNUAL RATE OF BASE SALARY ON
THE TERMINATION DATE ($900,000) OTHERWISE PAYABLE TO CONLIN IN SUBSTANTIALLY
EQUAL INSTALLMENTS OVER THE TWENTY-FOUR MONTH PERIOD FOLLOWING THE TERMINATION
DATE (LESS (I) $71,600, WHICH AMOUNT REPRESENTS WAGE WITHHOLDING DUE IN RESPECT
OF CALENDAR YEAR 2004, AND LESS (II) $31,153.84 IN PAYMENTS PREVIOUSLY MADE BY
PRIMEDIA TO CONLIN IN RESPECT OF THE PERIOD BETWEEN THE TERMINATION DATE AND
NOVEMBER 4, 2005), WHICH PRESENT VALUE HAS BEEN CALCULATED USING AS THE DISCOUNT
RATE THE APPLICABLE FEDERAL RATE SPECIFIED UNDER SECTION 1274 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) FOR SHORT-TERM TREASURY
OBLIGATIONS (AS PUBLISHED BY THE INTERNAL REVENUE SERVICE FOR NOVEMBER 2005).


(B)           2005 PRO RATA ANNUAL BONUS PAYMENT.  PRIMEDIA WILL PAY TO CONLIN,
IN A LUMP SUM 297/365THS OF A REASONABLE, GOOD FAITH ESTIMATE OF CONLIN’S ANNUAL
INCENTIVE AWARD, AS WOULD BE DETERMINED UNDER PRIMEDIA’S ANNUAL INCENTIVE PLAN
(THE “ANNUAL INCENTIVE AWARD”) (BASED ON A TARGET ANNUAL INCENTIVE AWARD EQUAL
TO 67.5% OF CONLIN’S ANNUAL RATE OF BASE SALARY ON THE TERMINATION DATE
($900,000) AND THE OTHER FACTORS INCLUDED IN SUCH PLAN, WHICH, FOR THE AVOIDANCE
OF DOUBT, INCLUDE PAYING THAT PORTION (I.E., 10%) OF CONLIN’S ANNUAL INCENTIVE
AWARD THAT IS DETERMINED ON A DISCRETIONARY BASIS IN ACCORDANCE WITH PRIMEDIA’S
PAST PRACTICE OF BASING THE PERCENTAGE OF SUCH PORTION THAT IS PAID UPON THE
PERCENTAGE OF THE FINANCIAL TARGETS THAT ARE ACHIEVED BY PRIMEDIA AS PREVIOUSLY
ESTABLISHED UNDER SUCH PLAN) IN RESPECT OF PRIMEDIA’S


 

--------------------------------------------------------------------------------



 


FISCAL YEAR ENDING DECEMBER 31, 2005 (THE “PRO RATA BONUS AMOUNT”).  PRIMEDIA
WILL PAY TO CONLIN THE PRO RATA BONUS AMOUNT ON MARCH 14, 2006.


(C)           ATTORNEYS FEES.  PRIMEDIA WILL PAY TO CONLIN’S COUNSEL, PROSKAUER
ROSE LLP, FOR UP TO $10,000 OF REASONABLE FEES (INCLUDING COSTS AND EXPENSES
INCURRED THEREBY) FOR SUCH COUNSEL’S LEGAL SERVICES PROVIDED TO CONLIN IN
CONNECTION WITH THE NEGOTIATION AND SETTLEMENT OF THE SUBJECT MATTER CONTAINED
IN THIS AGREEMENT, WITHIN THIRTY (30) DAYS AFTER RECEIPT OF A BILL FOR ALL SUCH
SERVICES (PROVIDED THAT ALL SUCH BILLS MUST BE SUBMITTED NO LATER THAN
FEBRUARY 15, 2006).

1.2           Indemnification.  PRIMEDIA shall continue to provide Conlin with
the protections and benefits under, and honor the provisions of, Section 13 of
the Employment Agreement.

1.3           Equity.


(A)           STOCK OPTIONS.  WITH RESPECT TO THE OUTSTANDING OPTIONS TO
PURCHASE SHARES OF COMMON STOCK OF PRIMEDIA (“STOCK”) HELD BY CONLIN AS OF THE
DATE HEREOF (THE “OPTIONS”), NOTWITHSTANDING THE PROVISIONS OF ANY OF THE OPTION
AWARD AGREEMENTS PURSUANT TO WHICH CONLIN WAS GRANTED SUCH OPTIONS (AS AMENDED,
IF APPLICABLE, THE “OPTION AGREEMENTS”), EFFECTIVE AS OF THE TERMINATION DATE:
(A) ALL OF THE OPTIONS THAT HAVE NOT ALREADY VESTED AS OF THE TERMINATION DATE
SHALL TERMINATE AND BE FORFEITED AND (B) ALL OF THE VESTED OPTIONS SHALL REMAIN
EXERCISABLE UNTIL (AND MAY NOT BE EXERCISED AT ANY TIME AFTER) DECEMBER 31, 2006
(PROVIDED, HOWEVER, THAT IF PERMISSIBLE WITHOUT THE IMPOSITION OF ADDITIONAL
INCOME TAX UNDER SECTION 409A OF THE CODE, SUCH DATE SHALL BE APRIL 24, 2007). 
EXCEPT AS SET FORTH SPECIFICALLY HEREIN, NOTHING IN THIS SECTION 1.3 SHALL BE
CONSTRUED TO AMEND, ALTER, REVISE OR CHANGE ANY OTHER TERMS OR CONDITIONS OF THE
APPLICABLE OPTION AGREEMENTS.


(B)           RESTRICTED STOCK.  WITH RESPECT TO THE RESTRICTED SHARES OF STOCK
HELD BY CONLIN AS OF THE DATE HEREOF (THE “RESTRICTED STOCK”), NOTWITHSTANDING
THE PROVISIONS OF ANY OF THE RESTRICTED STOCK AWARD AGREEMENTS PURSUANT TO WHICH
CONLIN WAS GRANTED SUCH RESTRICTED STOCK (AS AMENDED, IF APPLICABLE, THE
“RESTRICTED STOCK AGREEMENTS”), EFFECTIVE AS OF THE TERMINATION DATE: THE SHARES
OF RESTRICTED STOCK THAT HAVE NOT ALREADY VESTED AS OF THE TERMINATION DATE
SHALL BE FORFEITED AND RETURNED TO THE COMPANY.  EXCEPT AS SET FORTH
SPECIFICALLY HEREIN, NOTHING IN THIS SECTION 1.3 SHALL BE CONSTRUED TO AMEND,
ALTER, REVISE OR CHANGE ANY OTHER TERMS OR CONDITIONS OF THE APPLICABLE
RESTRICTED STOCK AGREEMENTS.

1.4           Other Employee Benefits


(A)           GROUP HEALTH COVERAGE.  EFFECTIVE AS OF THE TERMINATION DATE,
PRIMEDIA SHALL CONTINUE TO PROVIDE CONLIN AND HIS ELIGIBLE DEPENDENTS WITH
MEDICAL AND DENTAL BENEFITS PURSUANT TO PRIMEDIA’S HEALTH AND DENTAL BENEFIT
PROGRAM PROVIDED TO SENIOR EMPLOYEES OF PRIMEDIA, AS IN EFFECT FROM TIME TO
TIME, AS IF HE HAD CONTINUED TO BE AN ACTIVE EMPLOYEE COMMENSURATE WITH THE
POSITION HE HELD PRIOR TO THE TERMINATION DATE, AT SUCH LEVELS AS ARE PROVIDED
TO SENIOR EMPLOYEES OF PRIMEDIA AND THEIR ELIGIBLE DEPENDENTS FROM TIME TO TIME
(“MEDICAL COVERAGE”) UNTIL THE EARLIER OF (I) THE EXPIRATION OF THE TWENTY-FOUR
MONTH PERIOD COMMENCING ON THE TERMINATION DATE (THE “SEVERANCE PERIOD”), OR
(II) THE DATE OR DATES THAT CONLIN BECOMES ELIGIBLE FOR COVERAGE AND BENEFITS
UNDER CORRESPONDING PLANS AND PROGRAMS OF A SUBSEQUENT EMPLOYER, AS APPLICABLE. 
NOTWITHSTANDING THE FOREGOING, (W) AS A CONDITION TO RECEIVING THE BENEFITS
HEREUNDER, CONLIN AND HIS ELIGIBLE DEPENDENTS SHALL ELECT TO RECEIVE GROUP
HEALTH BENEFIT COVERAGE FROM PRIMEDIA AS PERMITTED PURSUANT TO THE CONSOLIDATED
OMNIBUS RECONCILIATION ACT OF 1985, AS AMENDED (“COBRA”), WHICH COVERAGE SHALL
BEGIN ON THE TERMINATION DATE AND RUN THROUGH THE PERIOD PROVIDED PURSUANT TO
COBRA (THE “COBRA COVERAGE PERIOD”), WHICH COVERAGE SHALL BE DEEMED TO BE
SATISFIED BY THE PROVISION OF THE MEDICAL COVERAGE THROUGH THE COBRA COVERAGE
PERIOD, (X) DURING THE SEVERANCE PERIOD, CONLIN SHALL ONLY


 

--------------------------------------------------------------------------------



 


BE REQUIRED TO PAY FOR THE MEDICAL COVERAGE AT THE SAME RATES THAT CONLIN IS
REQUIRED TO PAY FOR SUCH COVERAGE IMMEDIATELY PRIOR TO THE TERMINATION DATE, (Y)
THE MEDICAL COVERAGE PROVIDED TO CONLIN AND HIS ELIGIBLE DEPENDENTS BY PRIMEDIA
UNDER THIS AGREEMENT SHALL BE IN FULL SATISFACTION OF PRIMEDIA’S OBLIGATIONS TO
CONLIN AND HIS ELIGIBLE DEPENDENTS UNDER COBRA, THE EMPLOYMENT AGREEMENT AND
THIS AGREEMENT, AND (Z) IF AT ANY TIME DURING THE SEVERANCE PERIOD IT IS NOT
POSSIBLE FOR PRIMEDIA TO PROVIDE THE MEDICAL COVERAGE IN ACCORDANCE WITH THIS
SECTION 1.4(A), PRIMEDIA SHALL PAY CONLIN AN AMOUNT WHICH, AFTER PAYMENT BY
CONLIN OF APPLICABLE TAXES, IS SUFFICIENT FOR HIM TO PURCHASE EQUIVALENT
BENEFITS, AS DESCRIBED IN SECTION 9(D)(I)(E) OF THE EMPLOYMENT AGREEMENT.


(B)           OTHER BENEFIT PLANS.  CONLIN HEREBY ACKNOWLEDGES THAT THE TERMS OF
THOSE PRIMEDIA BENEFIT PLANS THAT PROVIDE THE BENEFITS LISTED ON SCHEDULE A,
ATTACHED HERETO, DO NOT PERMIT CONLIN TO CONTINUE TO PARTICIPATE IN SUCH PLANS
FOLLOWING THE TERMINATION DATE.  IN CONNECTION WITH THE FOREGOING AND IN
SATISFACTION OF ITS OBLIGATIONS UNDER SECTION 9(D)(I)(E) OF THE EMPLOYMENT
AGREEMENT, PRIMEDIA SHALL PROVIDE CONLIN WITH CASH PAYMENTS THAT ARE SUFFICIENT
FOR CONLIN TO OBTAIN BENEFITS THAT ARE EQUIVALENT TO THE BENEFITS TO WHICH
CONLIN WAS ENTITLED IMMEDIATELY PRIOR TO THE TERMINATION DATE, AS SET FORTH ON
SCHEDULE A (THE “BENEFIT PAYMENTS”).  THE BENEFIT PAYMENTS SHALL BE PAYABLE IN
SUCH AMOUNTS, AND AT SUCH TIMES, AS ALSO SET FORTH ON SCHEDULE A.  TO THE EXTENT
THE BENEFIT PAYMENTS ARE SUBJECT TO FEDERAL, STATE OR LOCAL INCOME, EMPLOYMENT
AND OTHER TAXES, PRIMEDIA WILL PROVIDE CONLIN WITH AN ADDITIONAL PAYMENT SUCH
THAT, AFTER PAYMENT OF ALL SUCH TAXES, CONLIN WILL RETAIN AN AMOUNT EQUAL TO THE
CORRESPONDING BENEFIT PAYMENTS.  CONLIN HEREBY ACKNOWLEDGES AND AGREES THAT THE
AMOUNTS SET FORTH ON SCHEDULE A ATTACHED HERETO ARE SUFFICIENT FOR CONLIN TO
PURCHASE BENEFITS THAT ARE EQUIVALENT TO THOSE CORRESPONDING BENEFITS THAT HE
WAS ELIGIBLE TO RECEIVE IMMEDIATELY PRIOR TO THE TERMINATION DATE, AS IDENTIFIED
ON SCHEDULE A AND ARE IN FULL SATISFACTION OF PRIMEDIA’S OBLIGATIONS TO CONLIN
UNDER SECTION 12(D)(VI) OF THE EMPLOYMENT AGREEMENT.

1.5              Corporate Apartment Expenses.  In accordance with the
understanding between PRIMEDIA and Conlin in respect of his use of a corporate
apartment and commuting expenses provided by PRIMEDIA in 2003, 2004 and 2005,
PRIMEDIA shall pay to the appropriate taxing authorities, on Conlin’s behalf,
$552,661, which aggregate amount represents the costs to Conlin for such
expenses, as set forth on Schedule B attached hereto, and each portion of such
amount that relates to each of the years 2003, 2004 and 2005, as provided on
Schedule B, will be paid at the time that PRIMEDIA files an amended Form W-2 for
each such year (but in no event later than March 14, 2006).  In connection with
the foregoing, PRIMEDIA agrees to make filings on Form W-2 and any other filings
otherwise required to be filed with the Internal Revenue Service or other
governmental agency, if any (including amendments thereof) which are reasonably
necessary to reflect the foregoing payments and benefits in respect of 2003,
2004 and, if applicable, 2005, and shall pay any required additional taxes,
interest and penalties, if any, that Conlin may incur as a result of any such
filings.  In addition to all of the foregoing, PRIMEDIA shall pay Conlin’s
accountants up to $7,375, in respect of all reasonable fees (including costs and
expenses incurred thereby) incurred for the services provided to Conlin in
connection with the negotiation and settlement of the subject matter referenced
in this Section 1.5 (including, without limitation, fees incurred in connection
with the preparation of any income tax returns (including any amendments
thereto) for years 2003, 2004 and 2005), within thirty (30) days after receipt
of a complete bill for such services (but in no event later than March 14,
2006).

1.6              Tax Withholding.  PRIMEDIA may withhold from any amounts
payable in cash under this Agreement such Federal, state and local income,
employment and other taxes as may be required to be withheld in respect of any
payment and/or any benefit provided for under this Agreement pursuant to any
applicable law or regulation (giving effect to Conlin’s change of his residence
from New York to Massachusetts on October 21, 2005).  Conlin and PRIMEDIA
acknowledge that, simultaneously with the vesting of Restricted Stock
immediately prior to the Termination Date, 197,250 shares of Restricted Stock

 

--------------------------------------------------------------------------------


 

have been withheld by the Company in connection with applicable minimum
statutory withholding for taxes with respect to such vesting of Restricted
Stock.

1.7           Full Satisfaction of Potential Claims.  Conlin hereby acknowledges
and agrees that his receipt and satisfaction of all payments and benefits
provided in this Section 1 of this Agreement will constitute full and final
payment, accord and satisfaction of any and all potential claims described in
the General Release (as defined in Section 2 of this Agreement and subject to
the terms and limitations in the General Release) against the PRIMEDIA Releasees
(as defined in Section 2 of this Agreement and subject to the terms and
limitations in the General Release).


2.                                      RELEASES; CONLIN REPRESENTATIONS

2.1           General Release.


(A)           FOR AND IN CONSIDERATION OF THE PAYMENT OF THE AMOUNTS AND THE
PROVISION OF THE BENEFITS DESCRIBED IN SECTION 1 OF THIS AGREEMENT AND
PRIMEDIA’S AGREEMENT SET FORTH IN SECTION 2.1(B) BELOW, CONLIN HEREBY AGREES TO
EXECUTE A RELEASE OF ALL CLAIMS AGAINST THE BENEFICIARIES IN THE FORM ATTACHED
AS EXHIBIT I HERETO (THE  “GENERAL RELEASE”).

(b)           Subject to Conlin’s execution of the General Release, PRIMEDIA
hereby agrees that, immediately following the expiration of the Revocation
Period, PRIMEDIA shall, on behalf of the Beneficiaries, execute a release of all
claims against Conlin in the form attached as Exhibit II hereto (the “PRIMEDIA
Release”, together with the General Release, the “Mutual Releases”).

 

2.2           Conlin’s Representations and Warranties.  Conlin represents that
he has read carefully and fully understands the terms of this Agreement, and
that Conlin has been advised to consult with an attorney and has availed himself
of the opportunity to consult with an attorney prior to signing this Agreement. 
Conlin acknowledges and agrees that he is executing this Agreement willingly,
voluntarily and knowingly, of his own free will, in exchange for the payments
and benefits described in Section 1 of this Agreement, and that he has not
relied on any representations, promises or agreements of any kind made to him in
connection with his decision to accept the terms of this Agreement, other than
those set forth in this Agreement.  Conlin further acknowledges, understands,
and agrees that as of the Termination Date his employment with PRIMEDIA
terminated, that the provisions of Section 1 of this Agreement are in lieu of
any and all payments and benefits to which Conlin may otherwise be entitled to
receive pursuant to the Employment Agreement, that Conlin will not be reemployed
by PRIMEDIA, and that Conlin will not apply for or otherwise seek employment
with PRIMEDIA or any of its parents, companies, subsidiaries, divisions or
affiliates.  Conlin understands that, except as otherwise expressly provided for
under this Agreement, he will not receive any payments or benefits under this
Agreement until the seven (7) day revocation period provided for under the
General Release has passed, and then, only if he has not revoked the General
Release (such period during which no such revocation has occurred, the
“Revocation Period”).


3.                                      EFFECTS OF SETTLEMENT; WAIVER OF JURY
TRIAL

3.1           No Admission.  Conlin and PRIMEDIA, on behalf of the
Beneficiaries, agree that the payments and benefits by PRIMEDIA, and the
acceptance by Conlin of the same, all as provided in Section 1 of this
Agreement, and the execution of this Agreement are the result of a compromise of
disputed claims, and shall never for any purpose be considered an admission of
liability or responsibility by the Beneficiaries, and PRIMEDIA, on behalf of the
Beneficiaries, expressly denies any liability.

3.2           Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY LAW,
EACH OF THE PARTIES HERETO HEREBY WAIVES THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS

 

--------------------------------------------------------------------------------


 

AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THE
TRANSACTIONS CONTEMPLATED HEREIN.  Each of the parties hereto also waives any
bond or surety or security upon such bond, which might, but for this waiver, be
required of any of the other parties. The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this Agreement or the General Release,
including, without limitation, contract claims, tort claims, breach of duty
claims, and all other common law and statutory claims.  Each of the parties
hereto acknowledges that this waiver is a material inducement to enter into a
business relationship, that each has already relied on the waiver in entering
into this Agreement, and that each will continue to rely on the waiver in their
related future dealings.  Each of the parties hereto further warrants and
represents that each has reviewed this waiver with his or its legal counsel and
that each knowingly and voluntarily waives his or its jury trial rights
following consultation with legal counsel.  This waiver is irrevocable, meaning
that it may not be modified either orally or in writing, and the waiver shall
apply to any subsequent amendments, renewals, supplements or modifications to
this Agreement.  In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.


4.                                      CONFIDENTIALITY OF THIS AGREEMENT;
CONTINUING EFFECTIVENESS OF COVENANTS IN EMPLOYMENT AGREEMENT

4.1           Public Statements.  Except as otherwise required by law (including
disclosure requirements under federal securities laws), Conlin and PRIMEDIA
hereby mutually agree not to issue any press release or otherwise publicize this
Agreement or the Mutual Releases or the settlement of their disputes, and to
limit any statement in response to inquiry from the news media or otherwise to:
“The matter has been resolved on a satisfactory basis.”

4.2           Statements by PRIMEDIA.  PRIMEDIA shall not issue or make any
press release or public statement, as applicable, about Conlin which is intended
or reasonably likely to disparage Conlin, or otherwise degrade Conlin’s
reputation in the business or industry in which Conlin operates; provided that
PRIMEDIA shall be permitted to (a) make any statement that is required by
applicable securities or other laws to be included in a filing or disclosure
document, subject to prior notice to Conlin thereof, (b) issue any press release
or public statement regarding the fact of a termination of Conlin’s employment,
subject to Conlin’s prior review and comment, (c) defend itself against any
statement made by Conlin that is intended or reasonably likely to disparage any
member of the Beneficiaries or otherwise degrade any member of the
Beneficiaries’ reputation in the business, industry or legal community in which
such member of the Beneficiaries operates, only if PRIMEDIA believes that the
statements made in such defense are not false statements and (d) provide
truthful testimony in any legal proceeding or process.

4.3           Statements by Conlin.  Conlin shall not at any time issue or make
any press release or public statement, as applicable, about the Beneficiaries
regarding any of the foregoing’s financial status, business, compliance with
laws, ethics, members, managing members, partners, personnel, directors,
officers, employees, consultants, agents, services, business methods or
otherwise, which is intended or reasonably likely to disparage any of the
Beneficiaries, or otherwise degrade any Beneficiary’s reputation in the
business, industry or legal community in which any such Beneficiary or person
operates; provided that Conlin shall be permitted to (a) make any statement that
is required by applicable securities or other laws to be included in a filing or
disclosure document, subject to prior notice to PRIMEDIA thereof, (b) issue any
press release or public statement regarding the fact of a termination of
Conlin’s employment, subject to PRIMEDIA’s prior review and comment, (c) defend
himself against any statement made by PRIMEDIA or such other Beneficiary, as
applicable, that is intended or reasonably likely to disparage Conlin or
otherwise degrade Conlin’s reputation in the business or industry in which
Conlin operates, only if Conlin reasonably believes that the statements made in
such defense are not false statements and (d) provide truthful testimony in any
legal proceeding or process.

 

--------------------------------------------------------------------------------


 

4.4           Continuation of Restrictive Covenants and Indemnification;
Separate Liability.  Conlin agrees and acknowledges that, except as may be
expressly otherwise agreed by the parties hereto in writing, the restrictive
covenants set forth in Sections 10 and 11 of the Employment Agreement and the
indemnification provisions set forth in Section 13 of the Employment Agreement
shall continue in full force and effect following the Termination Date, pursuant
to their terms (except that the phrase “content websites” in Section 11(a) of
the Employment Agreement is hereby amended by replacing such phrase with the
following: “content websites for which the main subject matter is automotive
(including trucks, motorcycles or off-road vehicles), surfing, skiing, guns,
fishing, hunting, equestrian, stereos, home theatre, scrap-booking, quilting,
apartments or new homes”).  Conlin further agrees and understands that his
obligations set forth in Sections 4.1, 4.2 and 4.3 of this Agreement (and the
restrictive covenants set forth in the Employment Agreement) are separate from
any other provisions in this Agreement and that any breach of those provisions
(or any of the restrictive covenants of the Employment Agreement) may be treated
by the Beneficiaries as a breach of this covenant for which Conlin may be
separately liable, and for which PRIMEDIA may, at its option (in lieu of the
provisions set forth in Section 11(c)(iv) of the Employment Agreement), elect to
cease payment of any amounts hereunder and/or cease provision of the medical
insurance (in each case as otherwise provided pursuant to Section 1 of this
Agreement) and/or seek the return of the monetary consideration paid hereunder,
in addition to other remedies.  Notwithstanding the foregoing, PRIMEDIA may only
cease payment of any amounts hereunder and/or cease provision of the medical
insurance (in each case as otherwise provided pursuant to Section 1 of this
Agreement) and/or seek the return of the monetary consideration paid hereunder
following (a) in the event of a breach by Conlin of the restrictive covenants of
the Employment Agreement, which breach Conlin does not cure within three (3)
business days after delivery by PRIMEDIA of notice to Conlin of such breach or
(b) in the event of a breach by Conlin of the covenants contained in Sections
4.1, 4.2 or 4.3 of this Agreement, following written notice by PRIMEDIA to
Conlin of the then Chairman of PRIMEDIA’s good faith determination that such a
breach has occurred.


5.                                      GOVERNING LAW; RESOLUTION OF DISPUTES

5.1           Governing Law.

This Agreement and the Mutual Releases shall each be governed and interpreted in
accordance with and enforced in all respects pursuant to the laws of the State
of New York, irrespective of the choice of law rules of that or any other
jurisdiction that direct the application of the laws of any jurisdiction other
than the State of New York.

5.2           Resolution of Disputes

Any disagreement or controversy arising out of or relating to this Agreement
(other than pursuant to Section 4 of this Agreement or Sections 10 and 11 of the
Employment Agreement) shall be exclusively resolved by way of confidential
arbitration.  Either party may submit the disagreement or controversy to
arbitration in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“AAA”), such
arbitration to be conducted before a panel of three arbitrators, one selected by
each of the parties hereto and the third by the two other arbitrators so
selected.  The arbitration shall be held in New York, New York.  The arbitrators
shall be bound by the express terms of the Agreement.  The award rendered in any
such proceeding, which may include an award of attorneys’ fees, shall be made in
writing and shall be final and binding on the parties, and judgment upon the
award may be entered in any court having competent jurisdiction thereof. 
PRIMEDIA and Conlin shall each pay half of all costs of the arbitrators;
provided, however, that PRIMEDIA shall pay all such costs, as well as Conlin’s
attorneys’ fees, in the event that the arbitration panel determines that Conlin
has prevailed on a clear preponderance of the material issues in dispute in such
arbitration.

 

 

--------------------------------------------------------------------------------


 


6.                                      SEVERABILITY

If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination will not affect any other provision of
this Agreement or the remaining portion of a partially invalid provision, which
shall remain in force, and the provision in question shall be modified by the
court so as to be rendered enforceable.


7.                                      CONSTRUCTION

Each party and its counsel have reviewed this Agreement and the Mutual Releases
and have been provided the opportunity to review this Agreement and the Mutual
Releases and accordingly, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or the Mutual Releases.  Instead, the
language of all parts of this Agreement and the Mutual Releases shall be
construed as a whole, and according to their fair meaning, and not strictly for
or against either party.


8.                                      ACCEPTANCE AND EFFECTIVENESS

This Agreement shall become effective immediately upon Conlin’s execution of
this Agreement; provided, however, that PRIMEDIA’s obligation to make any of the
payments provided for in Section 1.1(a) through (c) of this Agreement shall not
become effective until the eighth (8th) day following the Termination Date, so
long as Conlin has not then revoked the General Release.


9.                                      ENTIRE AGREEMENT; COUNTERPARTS

9.1           The Agreement and the Mutual Releases together set forth the
entire agreement between the parties hereto and fully supersede any and all
prior agreements or understandings, including the Employment Agreement (other
than as expressly set forth herein, including with respect to the Employment
Agreement to the extent described in Section 4.4 hereof) between the parties
hereto pertaining to the subject matter hereof.

9.2           This Agreement may be executed in one or more counterparts and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

[Signatures on next page.]

 

--------------------------------------------------------------------------------


                IN WITNESS WHEREOF, the parties hereto have executed this
Separation Agreement effective as of the date first above written.

 

 

 

PRIMEDIA, INC.

 

 

 

By:

   /s/ Beverly C. Chell

 

 

 

Title:

   Vice Chairman

 

 

 

 

 

 

KELLY CONLIN

 

 

 

 

 

 

 

/s/ Kelly Conlin

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule A

 

Company-paid life insurance; Accidental death & dismemberment insurance

No later than ten (10) days after the end of the Revocation Period, PRIMEDIA
will reimburse Conlin, in a lump sum, for the premiums payable by Conlin to
obtain life insurance and accidental death & dismemberment insurance, for the
Severance Period, that provides equivalent benefits to those provided under the
company-paid life insurance and accidental death & dismemberment insurance, to
which Conlin was entitled immediately prior to the Termination Date, the
aggregate cost of which will not exceed $250.00.

Short-term disability benefits

PRIMEDIA will provide Conlin with short-term disability benefit coverage, on a
self-insured basis, on the same terms and conditions under which Conlin was
entitled to receive short-term disability benefits immediately prior to the
Termination Date pursuant to New York State law ($170 per week for up to 26
weeks of disability), for the period ending October 24, 2007.

Long-term disability benefits

PRIMEDIA will provide Conlin with long-term disability insurance, either through
PRIMEDIA’s long-term disability carrier or, if PRIMEDIA cannot reasonably obtain
such coverage through such carrier, on a self-insured basis, for the Severance
Period, that provides equivalent benefits to those provided under PRIMEDIA’s
long-term disability insurance plan to which Conlin is entitled immediately
prior to the Termination Date, at the same cost to Conlin payable prior to the
Termination Date.

Health Reimbursement Account (“HRA”)

No later than ten (10) days after the end of the Revocation Period, PRIMEDIA
will pay Conlin an amount equal to $3,082.04 in respect of his participation in
PRIMEDIA’s HRA program, in respect of the balance of the Severance Period.

 

 

--------------------------------------------------------------------------------


 

Schedule B

 

 

 

 

 

2003 Expenses and Tax Gross-Up Amount

 

 

 

 

 

 

 

Travel and rent expenses:

 

$

48,730

 

 

 

 

 

Tax Gross-Up:

 

$

86,690

 

 

 

 

 

2004 Expenses and Tax Gross-Up Amount

 

 

 

 

 

 

 

Travel and rent expenses:

 

$

150,901

 

 

 

 

 

Tax Gross-Up:

 

$

279,939

 

 

 

 

 

2005 Expenses and Tax Gross-Up Amount

 

 

 

 

 

 

 

Travel and rent expenses:

 

$

103,899

 

 

 

 

 

Tax Gross-Up:

 

$

186,032

 

 

 

 

 

Total payments to be made:

 

$

552,661

 

 

--------------------------------------------------------------------------------


 

Exhibit I

 

GENERAL RELEASE

 

Section 1.               Release.  For and in consideration of the payment of
the amounts and the provision of the benefits described in Section 1 of that
certain Separation Agreement dated as of December 30, 2005 by and between Kelly
Conlin (“Conlin”) and PRIMEDIA Inc. (“PRIMEDIA”) (the “Separation Agreement”),
Conlin hereby agrees on behalf of himself, his agents, assignees, attorneys,
successors, assigns, heirs and executors, to, and Conlin does hereby, fully and
completely forever release the Beneficiaries (as such term is defined in the
Separation Agreement) and their respective past, current and future affiliates,
predecessors and successors and all of their respective past and/or present
officers, directors, partners, members, managing members, managers, employees,
agents, representatives, administrators, attorneys, insurers and fiduciaries, in
their individual and/or representative capacities (hereinafter collectively
referred to as the “Company Releasees”), from any and all causes of action,
suits, agreements, promises, damages, disputes, controversies, contentions,
differences, judgments, claims, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialities, covenants, contracts, variances,
trespasses, extents, executions and demands of any kind whatsoever, which Conlin
or his agents, assignees, attorneys, successors, assigns, heirs and executors
ever had, now have or may have against Company Releasees or any of them, in law,
admiralty or equity, whether known or unknown to Conlin, for, upon, or by reason
of, any matter, action, omission, course or thing whatsoever occurring up to the
date this General Release is signed by Conlin, including, without limitation, in
connection with or in relationship to Conlin’s employment or other service
relationship with PRIMEDIA, the termination of any such employment or service
relationship and any applicable employment, compensatory or equity arrangement
with PRIMEDIA (including, without limitation, the Employment Agreement (as such
term is defined in the Separation Agreement), any exhibits attached thereto, any
amendments thereto, and any equity or employee benefit plans, programs, policies
or other arrangements), any claims of breach of contract, wrongful termination,
retaliation, fraud, defamation, infliction of emotional distress or national
origin, race, age, sex, sexual orientation, disability, medical condition or
other discrimination or harassment, (such released claims are collectively
referred to herein as the “Released Claims”); provided that such Released Claims
shall not include any claims to enforce Conlin’s rights or obligations under, or
with respect to, the Separation Agreement.

Section 2.               Waiver.  Notwithstanding the generality of Section 1
above, the Released Claims include, without limitation: (i) any and all claims
relating to base salary or bonus payments or benefits pursuant to the Employment
Agreement, other than those payments and benefits specifically provided for in
Section 1 the Separation Agreement (which, for the avoidance of doubt, includes
any protections and benefits relating to indemnification as provided in Section
13 of the Employment Agreement); (ii) any and all claims under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the
Civil Rights Act of 1971, the Civil Rights Act of 1991, the Fair Labor Standards
Act, Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Fair Employment
and Housing Act, and any and all other federal, state or local laws, statutes,
rules and regulations pertaining to employment or otherwise; and (iii) any
claims for wrongful discharge, breach of contract, fraud, misrepresentation or
any compensation claims, or any other claims under any statute, rule or
regulation or under the common law, including compensatory damages, punitive
damages, attorney’s fees, costs, expenses and all claims for any other type of
damage or relief.

THIS MEANS THAT, BY SIGNING THIS GENERAL RELEASE, CONLIN WILL HAVE WAIVED ANY
RIGHT CONLIN MAY HAVE HAD TO BRING A LAWSUIT OR MAKE ANY CLAIM AGAINST COMPANY
RELEASEES BASED ON ANY ACTS OR OMISSIONS OF COMPANY RELEASEES UP TO THE DATE OF
THE SIGNING OF THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 

Section 3.               Waiver of Equity Rights.  Except with respect to the
Options and Restricted Stock as provided for in Section 1.3 of the Separation
Agreement, in consideration of the payments and benefits provided for elsewhere
in Section 1 of the Separation Agreement, and for other good and valuable
consideration, Conlin hereby forever waives, releases and fully relinquishes any
right or title to any and all equity, including but not limited to Options and
Restricted Stock (as defined in the Separation Agreement), whether granted to
Conlin as of the Termination Date or not, in PRIMEDIA or any subsidiary, partner
or joint venture of PRIMEDIA; provided, however, that nothing in this Section 3
shall be construed to limit in any way Conlin’s right to purchase any such
equity in the open market.

 

Section 4.               Conlin’s Representations and Warranties.  Conlin
represents that he has read carefully and fully understands the terms of this
General Release, and that Conlin has been advised to consult with an attorney
and has availed himself of the opportunity to consult with an attorney prior to
signing this General Release.  Conlin acknowledges and agrees that he is
executing this General Release willingly, voluntarily and knowingly, of his own
free will, in exchange for the payments and benefits described in Section 1 of
the Separation Agreement, and that he has not relied on any representations,
promises or agreements of any kind made to him in connection with his decision
to accept the terms of the Separation Agreement or the General Release, other
than those set forth in the Separation Agreement.  Conlin further acknowledges,
understands, and agrees that his employment with PRIMEDIA has terminated, that
the provisions of Section 1 of the Separation Agreement are in lieu of any and
all payments and benefits to which Conlin may otherwise be entitled to receive
pursuant to the Employment Agreement, that Conlin will not be reemployed by
PRIMEDIA, and that Conlin will not apply for or otherwise seek employment with
PRIMEDIA or any of its parents, companies, subsidiaries, divisions or
affiliates.  Conlin acknowledges that he has been advised that he is entitled to
take at least twenty-one (21) days to consider whether he wants to sign this
General Release and that the Age Discrimination in Employment Act gives him the
right to revoke this General Release within seven (7) days after it is signed,
and Conlin understands that he will not receive any payments under the
Separation Agreement until such seven (7) day revocation period has passed and
then, only if he has not revoked this General Release.  To the extent Conlin has
executed this General Release within less than twenty-one (21) days after its
delivery to him, Conlin hereby acknowledges that his decision to execute this
General Release prior to the expiration of such twenty-one (21) day period was
entirely voluntary, and taken after consultation with and upon the advice of his
attorney.

Conlin fully understands that this General Release is a legally binding document
and that by signing this General Release Conlin is prevented from filing,
commencing or maintaining any action against any of the Company Releasees, other
than to enforce his rights under the Separation Agreement and the PRIMEDIA
Release (as such terms are defined in the Separation Agreement) as well as his
rights as set forth in Section 2 above of this General Release.

 

This General Release is final and binding and may not be changed or modified,
except by written agreement by both of PRIMEDIA and Conlin.

 

Dated:

1/11/06

 

 

/s/ Kelly Conlin

 

 

KELLY CONLIN

 

 

--------------------------------------------------------------------------------


 

Exhibit II

 

RELEASE

 

PRIMEDIA Inc. (“PRIMEDIA”) hereby agrees on behalf of itself and the other
Beneficiaries (as such term is defined in that certain Separation Agreement
dated as of December 30, 2005 by and between Kelly Conlin (“Conlin”) and
PRIMEDIA (the “Separation Agreement”)), in consideration of the covenants and
agreements referred to in the Separation Agreement and other good and valuable
consideration, the receipt and sufficiency of which is hereby irrevocably
acknowledged, that the Beneficiaries hereby, fully and completely forever
release Conlin (hereinafter referred to as the “Releasee”, which term includes
all successors, heirs, executors, administrators, estate trustees and assigns of
Conlin) from any and all causes of action, suits, agreements, promises, damages,
disputes, controversies, contentions, differences, judgments, claims, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialities,
covenants, contracts, variances, trespasses, extents, executions and demands of
any kind whatsoever, which the Beneficiaries or any of their respective agents,
assignees, attorneys, successors, assigns, heirs and executors ever had, now
have or may have against the Releasee, in law, admiralty or equity, whether
known or unknown to the Beneficiaries, for, upon, or by reason of, any matter,
action, omission, course or thing whatsoever occurring up to the date this
Release is signed by PRIMEDIA on behalf of itself and the other Beneficiaries,
provided that the foregoing shall not include any claims to enforce the
Beneficiaries’ rights or Conlin’s obligations under, or with respect to, the
Separation Agreement (or any exhibits, attachments, agreements or benefit plans
or arrangements referenced therein).

PRIMEDIA fully understands that this Release is a legally binding document and
that by signing this Release PRIMEDIA is prevented from filing, commencing or
maintaining any action against any Releasee, other than to enforce PRIMEDIA’s or
the other Beneficiaries’ rights under the Separation Agreement and the General
Release (as such terms are defined in the Separation Agreement).

 

This Release is final and binding and may not be changed or modified, except by
written agreement by both of PRIMEDIA and the Releasee.

 

Dated:

1/11/2006

 

PRIMEDIA, INC.

 

 

 

By:

/s/ Beverly C. Chell

 

Title:

Vice Chairman

 

--------------------------------------------------------------------------------


 